                   Case 19-10316-LSS          Doc 487       Filed 07/17/20       Page 1 of 1




                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE

    In re:                                                       Chapter 7

    BEAVEX HOLDING CORPORATION, et al.,                          Case No. 19-10316 (LSS)

                                  Debtors.1                      Jointly Administered

                                                                 Re: Docket No. 486

                       CERTIFICATION OF COUNSEL REGARDING ORDER
                             MODIFYING THE AUTOMATIC STAY

             I, David M. Klauder, Esquire, of Bielli & Klauder, LLC, counsel to George L. Miller, the

Chapter 7 Trustee (the “Trustee”) in the above-referenced cases, hereby certifies the following:

             On July 17, 2020, a Stipulation between the Trustee and Mashauni Walker was filed at D.I.

486. The Stipulation provides for an agreement to modify the automatic stay. The parties have

agreed upon a proposed form of order, which is attached hereto as Exhibit 1 and approves the

Stipulation and modifies the automatic stay as set forth in the Stipulation.

             It is hereby respectfully requested that the proposed Order, attached hereto as Exhibit 1, be

entered at the earliest convenience of the Court.

    Dated: July 17, 2020                                   BIELLI & KLAUDER, LLC
           Wilmington, Delaware
                                                           /s/ David M. Klauder
                                                           David M. Klauder (No. 5769)
                                                           1204 N. King Street
                                                           Wilmington, DE 19801
                                                           Phone: (302) 803-4600
                                                           Fax: (302) 397-2557
                                                           Email: dklauder@bk-legal.com

                                                           Counsel to George L. Miller, Chapter 7 Trustee
                                                           for the Debtors

1
 The Debtors and the last four digits of their respective federal tax identification numbers are: BeavEx Holding
Corporation (7740); BeavEx Acquisition, Inc. (5497); BeavEx Incorporated (7355); JNJW Enterprises, Inc. (4963);
and USXP, LLC (2997).
